



COURT OF APPEAL FOR ONTARIO

CITATION: Solloway v. Klondex Mines Ltd., 2014 ONCA 672

DATE: 20140929

DOCKET: C58348

Epstein, van Rensburg and Benotto JJ.A.

BETWEEN

William J. Solloway

Applicant (Appellant)

and

Klondex Mines Ltd.

Respondent (Respondent)

Colin Pendrith, for the appellant

Young Park and David Levangie, for the respondent

Heard: September 26, 2014

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated January 17, 2014.

APPEAL BOOK ENDORSEMENT

[1]

In this proceeding, the appellant seeks a determination of his rights
    under various agreements entered into between the parties.

[2]

The respondent brought a motion to stay this proceeding, relying heavily
    on actions that have been brought in other jurisdictions, primarily Nevada, in
    which the parties complex legal disputes have been put in issue.

[3]

The motion judge held that Ontario has jurisdiction
simpliciteur
over this proceeding.  However, the claims and disputes in the other actions were
    relevant to the determination of whether Ontario was the
forum conveniens
.

[4]

In the light of the potential impact of the other actions, the motion
    judge ordered that:

·

the action be temporarily stayed for a period of 60 days;

·

the temporary stay be lifted if the respondent and its subsidiary
    did not commence an action against the appellant in British Columbia or Nevada
    within 60 days; and

·

the temporary stay be permanent if the respondent and its subsidiary
    commenced an action against the appellant in British Columbia or Nevada within
    the 60 days.

[5]

The motion judges disposition of this matter is entitled to deference.
    We see no reason to interfere. He considered the relevant factors established
    in the jurisprudence, including
Village Resorts Ltd. v. Van Breda,
2012
    SCC 17
.
The record supports his inference that the other proceedings
    would inevitably involve the appellant and were inextricably connected to this
    application. (In fact fresh evidence shows that the appellant has been added to
    the Nevada action).

[6]

In our view the motion judges disposition of the issue of jurisdiction
    was reasonable and was fair.

[7]

We also see no reason to interfere with the motion judges cost award.
    It was reasonable that costs follow the event. And, while the award is high, so
    too are the stakes in this matter.

[8]

The appeal concerning jurisdiction is dismissed as is the appeal as to costs.

[9]

The respondent is entitled to its costs fixed at $10,000 including
    disbursements and HST.


